Citation Nr: 0921511	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  98-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was afforded a formal RO hearing in September 
1998.  A copy of the hearing transcript has been associated 
with the record.

In February 2000, the Board declined to reopen the Veteran's 
claim of entitlement to service connection for hearing loss.  
The Court of Appeals for Veterans Claims (Court), in a June 
2001 Order, vacated the Board's February 2000 decision and 
remanded the case for readjudication consistent with the 
Order.  A development memorandum was prepared in May 2002.

In September 2003, the Board remanded the case for further 
evidentiary development, as well as for issuance of a 
supplemental statement of the case.  In September 2004, the 
Board remanded the case again so that the RO could provide 
the Veteran with a letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).

In January 2005, the Board determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
The Veteran appealed the Board's January 2005 decision to the 
Court.  In April 2007, the Court affirmed the Board's January 
2005 decision regarding hearing loss.

The Veteran then appealed the Court's April 2007 decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  In January 2008, the Federal Circuit reversed the 
Court's April 2007 decision and remanded the matter back to 
the Court.  In a March 2008 decision, the Court vacated and 
remanded the January 2005 decision concerning the Veteran's 
hearing loss claim.  The basis for the Court's determination 
was the finding that VA failed in its duty to assist the 
Veteran with development of his claim by not providing him 
with proper notice regarding the requirements to reopen 
claims subject to prior final denials.  See 38 U.S.C.A. § 
5103(a); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because 
the lack of proper notice was found to be prejudicial to the 
Veteran's claim, the Court directed that the issue be 
remanded for compliance with the VCAA and readjudication.  In 
light of this holding, the Board remanded the Veteran's claim 
to the RO/AMC in January 2009 in order to issue the requisite 
notice to comply with VA's duty to assist the Veteran with 
his claim.


FINDINGS OF FACT

1.  An October 1980 rating decision denied service connection 
for bilateral hearing loss on the basis that there was no 
evidence of current hearing loss related to service; the 
Veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  Evidence received since the October 1980 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration; and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the Veteran's claim.


CONCLUSIONS OF LAW

1. The October 1980 RO decision denying service connection 
for bilateral hearing loss is final.  38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).



2.  Evidence received since the RO's October 1980 decision 
that denied service connection for bilateral hearing loss is 
not new and material, and the Veteran's claim for service 
connection for that benefit is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  New and Material Evidence

In an October 1980 decision, the RO denied the Veteran's 
service connection claim for bilateral hearing loss.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's October 1980 rating 
decision is final.  See 38 U.S.C.A. § 7105 (2008).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended after the Veteran 
filed his claim.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).)  The Veteran's current application to reopen the 
claim of service connection was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
service connection for bilateral hearing loss was denied on 
the grounds that hearing loss was not shown by the evidence 
of record.  Thus, in this case, to be new and material, the 
evidence would need to be probative of the question of 
whether there was any objective evidence of current hearing 
loss.

Evidence submitted prior to the October 1980 RO decision 
included the Veteran's service treatment records and private 
clinical records. The Veteran's separation examination report 
was negative for any hearing problems.

Since the October 1980 RO decision, VA treatment records 
associated with the claims folder show no treatment for 
hearing loss.  In a January 1989 private treatment record, 
the Veteran wished to have his hearing checked; no hearing 
evaluations were noted.  According to a February 2004 VA 
examination, the Veteran underwent audiometric testing.  The 
Veteran reported exposure to loud firing noise (8mm mortar) 
for 6 months while on active duty.  He denied exposure to 
loud noise subsequent to service while working as a letter 
carrier, except from the sound of fire trucks near a fire 
station.

At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
20
20
30
30
20

Speech discrimination testing revealed speech recognition 
ability of 94 percent in the left ear and 96 percent in the 
right ear.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2008).

In this case, the Board finds that new and material evidence 
has not been received since the October 1980 RO decision 
sufficient to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  As noted in the prior 
Board decision, the private and VA treatment records are new; 
however, they are not material to the Veteran's claim because 
they do not show a current diagnosis of hearing loss.  
Furthermore, the February 2004 VA examination report is new, 
but it is not material to the Veteran's claim, as current 
hearing loss in accordance with 38 C.F.R. § 3.385 has not 
been demonstrated.  Upon review of the February 2004 
audiometric findings, the Board finds that the Veteran's 
hearing is not considered a disability under VA law.

Although the Veteran was provided more time to submit 
evidence of a current hearing loss disorder, as per the 
Court's March 2008 decision, no further evidence was 
submitted.  In fact, the Court noted on page 7 of the 2008 
Order that the Veteran had argued that "if he had been 
clearly advised that he was ultimately responsible for new 
and material evidence necessary to reopen his claims, he 
would have procured this evidence."  Despite this allegation 
and the notices to the Veteran, he has submitted nothing in 
support of his claim for several years while this case has 
been pending. 

Accordingly, there remains no competent evidence that the 
Veteran currently has bilateral hearing loss for VA purposes.  
The additional medical evidence does not bear directly and 
substantially upon the specific matter under consideration.  
Further, it is not so significant that it must be considered 
in order to fairly decide the merits of the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  See 38 C.F.R. § 3.156 (2001).   

Although the Veteran contends that he has current hearing 
loss attributable to service, the Board notes that his 
opinions as to medical matters are without probative value 
because the Veteran, as a lay person, is not competent to 
testify as to the diagnosis or etiology of disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In other 
words, he is certainly competent to report a subjective 
symptom such as decreased hearing acuity, but he is not 
competent to diagnose that a hearing loss disability is 
actually present. 

Accordingly, the Veteran's claim of entitlement to service 
connection for hearing loss is not reopened.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

The instant claims arises from the denial of an application 
to reopen a claim for service connection for bilateral 
hearing loss.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court addressed directives consistent with the VCAA with 
regard to new and material evidence.  While adequate Kent 
notice was not provided at the time of the last Board 
decision, the Veteran's case was remanded by the Board, in 
accordance with the Court's March 2008 Order, so as to 
provide proper notification.  A revised VCAA letter was 
issued in February 2009, and the Board notes that this letter 
fully addressed the Court's Kent directives.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Complete VCAA notice was 
provided in February 2009, after the initial unfavorable 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the February 2009 
notice was provided to the Veteran, the claim was 
readjudicated in a March 2009 SSOC.  The letter also informed 
the Veteran of the manner in which VA assigns initial ratings 
and effective dates.  See Dingess/Hartman v. Nicholson.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard 
to the Veteran's application to reopen his claim for 
entitlement to service connection for bilateral hearing loss, 
the Veteran was afforded a VA audiological examination in 
November 2005 to obtain an audiogram to determine whether the 
Veteran currently suffers from a bilateral hearing disorder 
in accordance with C.F.R. § 3.385.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
Veteran has a claimed condition which is considered to be a 
disability per applicable VA law.  The VA examination report 
is thorough, and the examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been received to reopen 
the claim of service connection for bilateral hearing loss, 
the Veteran's application is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


